Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “with a  “ on line 8 of claim 1 is either grammatically incorrect because there is no object for the clause, or is a typographical error, or is not understood because it is not stated as to what the arcuate structure is with.
Claims 2-7 depend from indefinite claim 1.
Regarding claim 14, there is no antecedent basis for “the multiple recesses” in parent claim 8. Additionally, the through holes have already been claimed in parent claim 8.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,311,125. Although the claims at issue are not identical, they are not patentably distinct from each other because.
The limitations of application claims 1-19 paraphrase and are contained within patent claims 1-15 with no patentable distinction. For example, lines 4-5 of application claim 1 call for “a first upstanding wall positioned opposite of a second upstanding wall” whereas lines 6-8 of patent claim 1 claim “a first upstanding wall and a second upstanding wall, the first upstanding wall positioned opposite of the second upstanding wall” which is simply a restatement of the application limitation with a shuffling of the word order.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner D257,117 in view of Pollack et al. 2012/0282199. Regarding claims 8 and 17, Steiner discloses: A roller spreading device (as shown in the figures) for spreading a butter substance over a food product (as stated in the Title and the Claim), comprising:
a base member (as is the rectangular container shown in the figures) sized and configured to hold the butter substance for melting therein, the base member including a lower floor surface extending between two oppositely positioned upstanding side walls, the oppositely positioned upstanding side walls (as are the opposed walls as shown in the figures with a bottom wall connecting all the side walls) including axle mounts aligned along an upper portion of the upstanding side walls (as shown figures 4 and 6) so as to define an axis (for the central roller axle shown in figure 8); and
a roller member extending to define a sleeve structure having a wall with a cylindrical outer surface (as seen in the figure 8), the wall defining multiple holes therein such that each of the holes extend completely through the wall (as seen in the figure 8), the multiple holes sized and configured to capture the butter substance along the multiple holes, the roller member including an axle with ends configured to cooperate with the axle mounts of the base member so that the axle extends along the axis defined by the axle mounts (as seen in figure 4 with the roller axle shown in figure 8 being mounted within the axle mounts on the side walls, the mounts alone are shown in figure 6 and a single mount in figure 7, the axle mounted in the mounts is shown in figure 4), the roller member, suspended within the base member at the axle ends, is configured to rotate through the butter substance disposed within the radially extending lower floor surface (as seen in figure 4, the axle ends are supported on the axle mounts);
substantially as claimed but does not disclose the lower floor surface extending radially relative to the axis such that a gap is defined between the outer surface of the roller member and the lower surface of the base member which is within a range between about 1 mm to about 7 mm. However, Pollack teaches another liquid applicator roller 120 which also applies liquid from a reservoir 122 having the bottom wall be arcuate and extend radially relative to the axis of the roller member  120 as seen in figure 1 also with axle mounts located on opposing side walls shown at the end of the pointer for 102 in figure 1 further having a gap of 2-5 mm. which is entirely within the claimed range of 1-7 mm. as taught on paragraph 23 for the purpose of optimizing the distribution of liquid onto the roller. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the base member of Steiner with a bottom wall which is arcuate and extends radially relative to the axis of the roller member with a gap within the claimed range of 1-7 mm. as, for example, taught by Pollack in order to optimize the distribution of liquid onto the roller.  
Regarding claims 11 and 13, Pollack teaches the base member and lower floor to include front and rear walls as shown at the end of the pointer for 102 in figure 1.
Regarding claim 14, Steiner discloses the holes to be through holes in figures 4 and 8.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner D257,117 in view of Pollack et al. 2012/0282199 as applied to claim 8 above and further in view of Johnson 4,008,681. Steiner discloses a roller spreading device (as shown in the figures) for spreading a butter substance over a food product (as stated in the Title and the Claim), including a base member as seen in the figures
substantially as claimed but does not disclose base legs. However, Johnson teaches another roller spreading device for spreading a butter substance also with a base member 14 having legs as seen attached to the bottom of 14 in figures 1 and 3 apparently for the purpose of providing a stand for the base. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the base member of Steiner legs as, for example, taught by Johnson in order to provide a stand for the base.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner D 257,117 in view of Pollack et al. 2012/0282199 as applied to claim 1 above and further in view of Wheaton GB 1,143,387. Steiner discloses: A roller spreading device (as shown in the figures) for spreading a butter substance over a food product (as stated in the Title and the Claim), including a rectangular base member having first and second upstanding walls and a bottom wall for forming a reservoir for butter as shown in the figures substantially as claimed but does not disclose a notch for pouring. However, Wheaton teaches another reservoir for serving foods which can include liquids optionally having a pouring notch as taught on page 2, lines 62-64, and on page 9, lines 69-71, for the purpose of aiding in emptying liquid from the base member and preventing spillage. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the base member of Steiner with a pouring notch as, for example, taught by Wheaton in order to aid in emptying liquid from the base member and preventing spillage.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the nonstatutory double patenting rejection is overcome.
Claims 9, 10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the nonstatutory double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:
The paint rollers such as Cromwell and Heintzelman all disclose a cloth or fabric cover on the roller exterior for applying paint, including the ones with a perforated roller such as Leland and Fernandez, and thereby do not teach the multiple holes that extend completely through the wall of the roller. Cromwell, Steiner and Heintzelman all disclose the rollers to be suspended in a container of liquid and do not appear to be concerned with any specific gap, such as the 1 -7 mm. as claimed. Judson discloses the roller to be in contact with the outlet washer 19 and thereby does not teach the use of a gap. It is noted that Arvidson show the roller to be suspended low in the container, but does not disclose a cylindrical roller since the roller has a depression at 11a and flutes 21 specific for the disclosed purpose of buttering corn, and the base member floor is not arcuate wherein Arvidson does not disclose the claimed relationship between the outer surface of the roller member with its axis and the curvature of the arcuate bottom of the base member as called for in the last 4 lines of claim 1, claims 9, 10, 18 and 19, with the roller member and base floor having a gap of 1 to 7 mm. as claimed. Arvidson also teaches the use of flutes for corn and does not teach multiple holes as claimed. Bedford also does not disclose a walled base member with an arcuate or curved floor that extends radially with respect to the roller because Bedford has a plurality of rollers in the base member wherein no one roller has the claimed configuration of being surrounded by walls and a floor with a relationship between the roller and the curvature of the floor including the gap of 1-7 mm. as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754